Citation Nr: 0306584	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease (DJD) of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO denied a rating in excess of 30 percent for 
residuals of a gunshot wound to the left shoulder (muscle 
injury) and granted a separate evaluation for service-
connected degenerative joint disease of the left shoulder, 
deemed 20 percent disabling.  In March 2000, the veteran 
filed a notice of disagreement with the 20 percent rating 
assigned for his degenerative joint disease of the left 
shoulder, and the RO issued a statement of the case (SOC) 
that same month.  In May 2000, the veteran submitted a 
substantive appeal via a VA Form 9, Appeal to the Board of 
Veterans' Appeals, upon which he requested a Board hearing.  
In July 2001, a Board hearing was held before the undersigned 
in New Orleans, Louisiana; a transcript of that hearing is of 
record.

In October 2001, the Board remanded the case to the RO for 
development and readjudication.  Per the Board's instruction, 
the RO obtained additional evidence but continued the denial 
of the claim (see December 2002 supplemental SOC).  Hence, 
the matter has been returned to the Board for further 
appellate consideration.

The Board notes that, in his January 2003 statement, the 
veteran complained that he experiences right shoulder, arm, 
and hand problems caused by his left shoulder disability.  
Thus, the veteran has, in effect, raised a claim for a right 
shoulder, arm, and hand disability secondary to his service-
connected left shoulder disability.  However, as this issue 
has not been adjudicated by the RO, and is not inextricably 
intertwined with the issue on appeal (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), it is referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran's service-connected degenerative joint 
disease of the left (minor) shoulder is currently manifested 
by objective evidence of shoulder motion limited to no more 
than midway between the side and shoulder level, and 
subjective complaints of constant pain, worse with increased 
activity and weather changes, and weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected degenerative joint disease (DJD) of the 
left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5104A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321,4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the October 2001 Board remand, the March 2000 
statement of the case, and the December 2002 supplemental 
statement of the case, the veteran and his representative 
have been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial of the 
veteran's claim.  Hence, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claim and, as evidenced by the November 2001 
RO letter soliciting information and/or evidence, have been 
afforded opportunities to submit such information and 
evidence.  Specifically, the March 2000 statement of the case 
notified the veteran of the applicable diagnostic codes and 
corresponding criteria for a higher evaluation, and the 
October 2001 Board remand reiterated the regulations 
pertinent to evaluation of musculoskeletal disorders, to 
include 38 C.F.R. §§ 4.40, 4.45.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
During the July 2001 Board hearing, the undersigned informed 
the veteran that VA would assist in obtaining outstanding VA 
medical treatment records.  The October 2001 Board decision 
remanding the claim notified the veteran that he was free to 
submit any pertinent medical or other records in his 
possession, and that the RO would obtain and associate with 
the record all outstanding pertinent records from any source 
or facility identified.  Furthermore, in the November 2001 
letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but indicated that VA would assist the veteran in 
obtaining records, including medical records, employment 
records, or records from other Federal agencies, if 
sufficient information was provided.  The RO specifically 
requested that the veteran identify VA facilities where he 
had received treatment for his left shoulder.  A form 
authorizing release of medical information to VA accompanied 
the letter.  The RO also invited the veteran to submit any 
pertinent VA and non-VA records in his possession.  

The Board also finds that all necessary development has been 
accomplished.  The veteran has undergone two VA examinations, 
the reports of which are of record.  The RO obtained complete 
treatment records from VA Medical Center (VAMC) in New 
Orleans, Louisiana.  The veteran reiterated in a July 2001 
statement that all pertinent medical records were located at 
that facility.  In December 2001, he stated that a pertinent 
magnetic resonance imaging (MRI) report held by a private 
facility could not be located.  The RO searched within VA 
treatment records for the MRI report, but no such report was 
found.  Significantly, neither the veteran nor his 
representative asserts, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim on appeal that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.


I.  Factual Background

Historically, in August 1969, the RO granted service 
connection for residuals of a gunshot wound to the left 
(minor) shoulder , evaluated as 30 percent disabling.  In 
October 1999, the veteran requested an increased rating for 
limitation of motion of the left arm.  

In January 2000, a VA orthopedic examination was provided.  
On physical evaluation, the VA examiner observed an entrance 
wound of two inches, with a scar on the inferior portion of 
the anterior axillary line and the posterior axillary line.  
The veteran's demonstrated the following on range-of-motion 
testing:  flexion to 45 degrees, abduction to 45 degrees, 
extension to 45 degrees, internal rotation to 60 degrees, and 
external rotation to 30 degrees.  X-ray examination revealed, 
and the VA examiner subsequently diagnosed, degenerative 
joint disease of the left shoulder, mainly at the 
acromioclavicular joint.  The VA examiner also diagnosed 
chronic bursitis of the left shoulder with decreased range of 
motion.

In February 2000, the RO continued its prior 30 percent 
evaluation for residuals of gunshot wound of the left 
shoulder, and granted the veteran a separate evaluation of 20 
percent for service-connected left shoulder degenerative 
joint disease with limitation of motion.  

In his May 2000 substantive appeal, the veteran contended 
that the RO failed to consider the history of his service-
connected left shoulder disorder.  The veteran described 
difficulty in performing his employment duties, specifically 
lifting crates 

During a July 2001 Board hearing, the veteran's 
representative identified the New Orleans VAMC as the 
veteran's sole source of medical treatment, and indicated 
that the veteran's service-connected left shoulder disability 
increased in severity since the prior examination.  The 
veteran described symptoms of pain and cramping in his left 
shoulder, and that the pain affected his ability to work.  
The veteran testified that he recently underwent magnetic 
resonance imaging (MRI) of his left shoulder at another 
hospital.

In a December 2001 statement, the veteran indicated that the 
MRI report alluded to during his July 2001 hearing was not 
available to VA.  He added that, following his July 2001 
Board hearing, he received treatment at the New Orleans 
(VAMC), in the orthopedics clinic.  According to the veteran, 
the VA physician determined that pain, discomfort, loss of 
strength, loss of motion, and cramping of the hands were 
residuals of his service-connected left-shoulder disability.  
He added that all pertinent medical records were located at 
the New Orleans VAMC.

The RO obtained medical records from New Orleans VAMC.  
According to the records, in April 2000, the veteran 
presented with complaints of bilateral shoulder pain.  The 
veteran reported that pain in his left shoulder had worsened 
and he had developed limited range of motion of the left 
shoulder.  The VA physician noted the history of a gunshot 
wound to the left shoulder thirty years prior.  On evaluation 
of the veteran's left shoulder, the VA physician observed a 
positive apprehension sign.  The veteran demonstrated 
extension of the left upper extremity to 90 degrees.  The 
veteran could not lift his left upper extremity above his 
head.  The veteran abduction of the left arm was very 
limited, and he could not place his left arm behind his head.  
Positive joint crepitus was noted when the motion was 
attempted.  The veteran resisted internal and external 
rotation.  The VA physician observed subacromial tenderness 
when left shoulder joint was palpated.  The VA physician 
diagnosed, in pertinent part, degenerative joint disease of 
the left shoulder.

The New Orleans VAMC records show that the veteran returned 
in June 2000 for VA treatment of shoulder pain.  He 
complained of difficulty lifting and shoulder stiffness.  He 
also complained of  "burning" of the shoulder, elbows, and 
hands, and hand cramping.  The VA physician noted the history 
of a gunshot wound to the left shoulder.  The veteran 
demonstrated left shoulder abduction to 80 degrees, extension 
to 90 degrees, external rotation to 60 degrees, and full 
hyperextension and internal rotation.  The VA physician 
observed positive crepitus on the left shoulder, and 
tenderness to palpation of the subacromial area.  
Supraspinatus isolation testing, or empty can testing, was 
positive in the left shoulder.  The VA physician reported a 
positive apprehension sign and Hawkin's test.  The VA 
physician diagnosed question of bilateral shoulder pain, 
worse on the left, and rotator cuff tendonitis.  

According to the New Orleans VAMC records, in July 2000, the 
veteran continued his complaints of bilateral shoulder pain 
with decreasing range of motion in the left shoulder.  The 
veteran also complained of pain in the metacarpophalangeal 
(MCP) joints.  The VA physician observed no swelling of the 
fingers, and no evidence of synovitis of the MCP joints.  The 
VA physician diagnosed bilateral shoulder pain.  The veteran 
was treated again in September 2000 for symptoms of left 
shoulder pain and loss of function.  On physical examination, 
the VA physician observed poor scapular rotation with 
abduction and flexion of the left shoulder.  The veteran 
demonstrated crepitus and pain on left shoulder motion.  The 
VA physician diagnosed, among other things, tendonitis of the 
left rotator cuff.  The VA physician recommended an 
electromyographic (EMG) study of the veteran's left shoulder 
to rule out possible cervical spine involvement.  Following 
EMG study, a VA physician included that ulnar neuropathy was 
doubtful, and diagnosed post-traumatic degenerative joint 
disease of the left shoulder, bilateral carpal tunnel 
syndrome, cervical degenerative joint disease, and bilateral 
epicondylitis.
 
The New Orleans VAMC records further show that, in December 
2000, the veteran was treated at the orthopedic clinic for 
bilateral shoulder pain.  The VA physician reported an 
examination consistent with bilateral impingement syndrome, 
with left worse than right.  The veteran was unable to 
perform abduction of the left shoulder beyond 9 degrees.  The 
supraspinatus isolation test, or empty can test, was positive 
in the left shoulder.  The VA physician diagnosed bilateral 
impingement syndrome of the shoulders and probable left 
shoulder tear.  An MRI was requested, but results were not 
available.  In February 2001, the veteran was treated for 
bilateral shoulder pain at the rehabilitation clinic.  The VA 
physician observed left shoulder abduction to 160 (passive) 
and 80 degrees (active); and forward flexion to 160 degrees 
(active).  Otherwise, the veteran demonstrated full range of 
motion.  The veteran's grip strength was 5/5 bilaterally.  
The VA physician observed the veteran's upper extremities to 
be intact sensation to light touch and pin prick.  The VA 
physician reported a negative Tinel's (carpal tunnel 
syndrome) test.  She diagnosed degenerative joint disease of 
the left shoulder secondary to trauma, with a history of 
bilateral carpal tunnel syndrome.  She referred the veteran 
for MRI evaluation, as a prior MRI evaluation was not found.  

According to New Orleans VAMC records, in September 2001, the 
veteran was treated for bilateral shoulder pain at the 
orthopedic clinic following an August 2001 surgery consult.  
The veteran also complained of hand, neck, elbow, and forearm 
pain, with numbness in the digits.  The VA physician reported 
a negative Hoffmann examination and a negative Tinel's 
examination, bilaterally.  He observed forward flexion of the 
left shoulder to 95 degrees, abduction to 90 degrees.  The VA 
physician reported MRI findings of no evidence of significant 
disc herniation of the cervical spine.  The VA physician 
diagnosed arthritis, and determined that surgery was not 
needed.  In October 2001, the veteran visited following 
complaints of bilateral shoulder pain with decreasing range 
of motion.  He requested a referral for physical therapy.  
The VA physician reported an impression of bilateral shoulder 
pain.  In December 2001, the veteran demonstrated ongoing 
bilateral shoulder pain, left greater than right, with 
decreasing function.  On physical examination, the VA 
physician observed left shoulder forward flexion to 100 
degrees, abduction to 60 degrees, and positive findings on 
impingement and drop arm testing.  The veteran demonstrated 
left hand grip strength of 4/5.  The VA physician diagnosed 
status post gun shot wound of the left shoulder, and 
compensatory overuse of the right shoulder.

The veteran was evaluated in February 2002.  At that time, he 
reported bilateral shoulder pain, and difficulty performing 
his job duties.  On physical examination, the veteran 
demonstrated active abduction to 90 degrees, forward flexion 
to 90 degrees, and full passive abduction and forward 
flexion.  The VA examiner noted mild, bilateral crepitus.  
The VA examiner diagnosed bilateral shoulder rotator cuff 
tendonitis, and degenerative joint disease.  In March 2002, 
the veteran underwent occupational therapy evaluation 
following referral for bilateral rotator cuff tear 
tendonitis.  The veteran demonstrated active left shoulder 
flexion to 115 degrees, with pain at 82 degrees; abduction to 
78 degrees, with pain at 72 degrees; external rotation to 65 
degrees, and internal rotation to 50 degrees.  

A VA orthopedic examination was provided in May 2002.  The VA 
examiner indicated a review of the claims file and the 
Board's remand instructions.  The veteran complained of 
constant pain in the left shoulder and left shoulder 
weakness.  He complained of spasm in the left hand and 
fingers.  The VA examiner noted that subjective symptoms were 
worsened on increased activity and changes in weather.  The 
VA examiner noted a definitive decrease of coordination and 
increase of fatigability in the left arm.  There was 
limitation of active motion of the left shoulder.  The 
passive range of motion of the left shoulder was normal:  
forward flexion to 180 degrees, extension to 40 degrees, 
abduction to 90 degrees, internal rotation to 90 degrees, and 
external rotation to 30 degrees.  X-ray examination of the 
left shoulder revealed no gross abnormalities except for some 
degenerative arthritis in the acromioclavicular joint.  The 
VA examiner diagnosed gunshot wound, left shoulder.  The VA 
examiner added that the veteran had considerable pain in the 
left shoulder, although passive range of motion was full.  
There was definitive evidence of pain on motion, and 
subjective weakness of the left shoulder leading to excess 
fatigability and incoordination.

In January 2003, the veteran submitted a statement describing 
subjective symptoms of degenerative joint disease of the left 
shoulder.  He described difficulty moving his arms, and pain, 
swelling, stiffness, and cramping of the shoulders.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The veteran's arthritis of the left shoulder is evaluated 
under Diagnostic Code 5003, which provides that degenerative 
arthritis substantiated by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(in this case, the shoulder).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of arm/shoulder motion is evaluated under 
Diagnostic Code 5201.  For the minor arm/shoulder, motion 
limited at the shoulder level is evaluated as 20 percent 
disabling; motion limited to midway between the side and 
shoulder level is evaluated as 20 percent disabling; and 
motion limited to 25 degrees from the side is evaluated as 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
In this case, the veteran currently has a 20 percent rating 
for degenerative joint disease of the left shoulder, under 
Diagnostic Code 5201.  

The medical evidence of record shows that the veteran's left 
shoulder degenerative joint disease is manifested by pain and 
limited motion.  However, there is no evidence of limitation 
of motion to 25 degrees from the side.  In fact, according to 
the record, the veteran's limitation of motion generally has 
been no worse than that reflected during his January 2000 VA 
examination, when he demonstrated flexion and abduction to 45 
degrees.  According to VA treatment records, in February 
2001, September 2001, December 2001, and February 2002, the 
veteran demonstrated active and passive flexion to shoulder 
level or above.  Furthermore, March 2002 VA treatment records 
reveal that the veteran could perform active flexion to 115 
degrees (above shoulder level), with evidence of pain at 82 
degrees.  As it regards left shoulder execution of abduction, 
in June 2000, February 2001, September 2001, December 2001, 
February 2002, March 2002, and May 2002,the veteran 
demonstrated abduction above the midway point between the 
side and the shoulder level.  (The Board notes that while VA 
treatment record dated in December 2000 contains a notation 
that left shoulder abduction was to 9 degrees, the treating 
VA physician indicated that clinical findings were related to 
a diagnosis of bilateral shoulder impingement syndrome, not 
degenerative joint disease of the left shoulder.)  As the 
evidence of record, overall, indicates that the veteran is 
able to accomplish motion limited to no more than midway 
between the shoulder and the side, the Board finds that the 
disability more closely approximates the criteria for the 
assigned 20 percent rating, not the maximum 30 percent 
rating, under Diagnostic Code 5201.  See 38 C.F.R. § 4.7.  

The Board acknowledges that the veteran experiences chronic 
left shoulder pain, and the Board has, as is required, 
considered the effect of pain, and other factors, in 
evaluating the veteran's disability.  See 38 C.F.R. §§ 4.40, 
4.45 and DeLuca.   The veteran has exhibited pain on motion 
during examination, and subjectively complains of 
experiencing constant pain, worse with increased activity and 
with weather changes, and weakness in the left shoulder.  The 
May 2002 examiner noted that, although the veteran then had 
full range of shoulder motion, he experienced considerable 
pain in the left shoulder; that examiner also indicated that 
that subjective weakness of the left shoulder led to excess 
fatigability and incoordination.  However, the fact that the 
veteran experiences such symptoms, and the extent of 
functional loss associated therewith, has been taken into 
consideration in reaching the decision to assign the current 
20 percent evaluation for his degenerative joint disease of 
the left shoulder.  

As noted, above, despite the veteran's complaints of pain 
during the examination, he has, more often than not, been 
able to accomplish left arm/shoulder motion, at or above 
shoulder level.  This is suggestive of no more than a 10 
percent evaluation under Diagnostic Code 5201.  However, the 
record also includes findings, based on the veteran's own 
report, that his pain is worse with increased activity and 
with weather changes, and that weakness associated with the 
left shoulder leads to excess fatigability and 
incoordination.  As, during such times, the veteran 
conceivably experiences functional loss in addition to that 
shown objectively, the Board finds that the current 20 
percent evaluation contemplates the extent of such additional 
functional loss.  However, there simply is no evidence to 
establish that the veteran's pain or weakness is so disabling 
as to result in overall orthopedic left shoulder disability 
warranting the maximum 30 percent evaluation under Diagnostic 
Code 5201.  

In short, even at its worst, the veteran's left shoulder 
arthritis is not shown to warrant assignment of a rating in 
excess of 20 percent under the criteria of Diagnostic Code 
5201.  Furthermore, there is no other diagnostic code that 
provides a basis for assignment of any higher evaluation for 
the veteran's left shoulder arthritis.  A 20 percent 
evaluation is the maximum assignable under Diagnostic Code 
5003.  Moreover, in the absence of medical evidence of 
ankylosis, flail shoulder, or nonunion, fibrous union, 
recurrent dislocation or malunion of the humerus, Diagnostic 
Codes 5200 and 5202 (the only diagnostic codes authorizing 
assignment of more than the current 20 percent rating for 
arm/shoulder orthopedic disability) are not applicable in the 
current appeal.  Accordingly, the Board finds that the record 
presents no schedular basis for assignment of a higher 
evaluation for the service-connected left shoulder disability 
under consideration.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Although the veteran is not 
currently working and he alleges that his left shoulder 
arthritis has affected his ability to work, there is no 
showing that such disability, alone, has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claim for accomplishment of the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for a higher evaluation must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the left shoulder is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

